PER CURIAM.
The defendant, Wilfred Young, was jointly tried with Aaron Lee for the armed robbery of Delwood Rodi on November 15, 1974. Lee timely appealed, and his conviction was affirmed. See State v. Lee, La., 340 So.2d 1339 (1976). We granted the present defendant an out-of-time appeal. State ex rel. Young v. Maggio, La., 338 So.2d 287 (1976). The three assignments of error relied on by the present defendant were rejected in the prior appeal of the co-defendant, State v. Lee, supra.
The conviction and sentence are affirmed.
DENNIS, J., concurs.